DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1 and Claim 4 recite ranges which are given in improper form. For example, in Claim 1, lines 7-8, recite “3 to 55 mol% for Li”, which should be corrected to “3 mol% to 55 mol% for Li” to be properly formatted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 6-8 recite at least one of the terms “composite particles”, “secondary particles”, or “lithium silicate composite particles”. These terms appear to be used interchangeably throughout the claims and the specification to refer to the same structure, and their respective differentiating features are unclear even in light of the specification leading to ambiguity in the claimed subject matter. The examiner notes that for purposes of examination, the recitation of any of  “composite particles”, “secondary particles”, or “lithium silicate particles” will be interpreted to be interchangeable. Claims 2-8 are also rejected due to their dependency on Claim 1. Claim 7 is further rejected due to its dependency on Claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) in view of Ishihara et al. (JP 2013125648A). In lieu of a machine translation of (WO 2016121325A1), all citations in the office action are made in reference to the equivalent US case Yamamoto et al. (US 20170324083A1).
The applied reference has a common inventor with the instant application. Based on the
earlier public availability date of the reference (greater than one year prior to the effective filing
date of the instant application), it constitutes prior art under 35 U.S.C.102(a)(1).
In Regards to Claim 1:
Yamamoto discloses a negative electrode active material for non-aqueous electrolyte secondary batteries comprising: lithium silicate composite particles (negative electrode active material particle, 10) which include a lithium silicate phase and silicon particles dispersed in the lithium silicate phase (Figure 1, [0034-0035]). Yamamoto further discloses that the lithium silicate phase is an oxide phase which includes Li, Si, and O [0039]. Yamamoto further discloses that a carbon material (electrically conductive layer, 14) is present inside the composite particles (negative electrode active material particle, 10) (Figure 1, [0071]).
Yamamoto further discloses that the average particle size of the composite particles (negative electrode active material particle, 10) is between 1-15 µm (Figure 1, [0066]). Yamamoto further discloses that the thickness of the carbon material (electrically conductive layer, 14) is between 1-200 nm (Figure 1, [0073]). Thus, the skilled artisan would appreciate that the are many embodiments of the composite particles (negative electrode active material particle, 10) disclosed by Yamamoto in which an area ratio of the carbon material (electrically conductive layer, 14) occupying a cross section of the composite particles (negative electrode active material particle, 10) is 0.008% to 6%.
Yamamoto is deficient in disclosing that 1) in addition to Li, Si, and O, the lithium silicate phase includes M, where M is an element other than Group 1 elements (alkali metals), Group 16 elements (oxygen group/chalcogens), Group 18 elements (rare/noble gases), and Si, and 2) wherein an amount of each element relative to a total amount of Li, Si, and M in the lithium silicate phase is 3 to 55 mol% for Li, 25 mol% or more for Si, and 3 to 50 mol% for M.
Regarding 1) and 2), Ishihara discloses an electrode active material comprising a lithium metal silicate particle which contains an oxide phase which includes Li, Si, O, and M, wherein M may be Fe, Ni, Co or Mn [0019-0020]. Ishihara further discloses that during synthesis, the M component may be introduced into the reaction mixture in an amount between 0.15-1.5 mol/L, whereas the Si and Li components may be introduced into the reaction mixture in an amount of 2 mol/L or more with respect to M [0021]. Ishihara further discloses an example of the electrode active material wherein, following a hydrothermal treatment, the lithium metal silicate particles produced have the chemical composition LiMSiO4 [0029]. Ishihara further teaches that the introduction of a transition metal into lithium silicate is known to produce an electrode material with high capacity and excellent charging characteristics [0003, 0011].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the lithium silicate composite particles of Yamamoto to include the M compound (Fe, Ni, Co, or Mn), as it is known to produce an electrode material with high capacity and excellent charging characteristics. By doing so, the limitation of Claim 1 requiring that in addition to Li, Si, and O, the lithium silicate phase includes M, where M is an element other than Group 1 elements (alkali metals), Group 16 elements (oxygen group/chalcogens), Group 18 elements (rare/noble gases), and Si, is met. 
It would be further obvious to the skilled artisan to introduce M in an amount of 0.15-1.5 mol/L based on the Si and Li components being introduced into the reaction mixture in an amount of 2 mol/L or more, as taught by Ishihara, as it is a known molar ratio used to produce an electrode material having a lithium silicate phase containing such a “M” compound. Upon use of such a mixture, the skilled artisan would appreciate that there would necessarily be many embodiments of the composite particles which possessed an amount of each element relative to a total amount of Li, Si, and M in the lithium silicate phase is 3 to 55 mol% for Li, 25 mol% or more for Si, and 3 to 50 mol% for M. 
Therefore, all of the limitations of Claim 1 are met.
In Regards to Claim 2 (Dependent Upon Claim 1):
	Yamamoto as modified by Ishihara discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto further discloses that the lithium silicate phase has a composition represented by a formula: Li2xSiO(2+x), where 0<x<2 [0025]. Therefore, when for example x=0.25, the lithium silicate phase has a composition represented by: Li0.5SiO2.25. Thus, all of the limitations of Claim 2 are met.
In Regards to Claim 4 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto discloses that the average particle size of the composite particles (negative electrode active material particle, 10) is between 1-15 µm (Figure 1, [0066]). Yamamoto further discloses that the thickness of the carbon material (electrically conductive layer, 14) is between 1-200 nm (Figure 1, [0073]). Thus, the skilled artisan would appreciate that the are many embodiments of the composite particles (negative electrode active material particle, 10) disclosed by Yamamoto in which an area ratio of the carbon material (electrically conductive layer, 14) occupying a cross section of the composite particles (negative electrode active material particle, 10) is 1% to 5%. Therefore, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto further discloses that the carbon material (electrically conductive layer, 14) may be carbon black, acetylene black, ketjen black, graphite, and a mixture of at least two of these materials [0071]. Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 8 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto further discloses a non-aqueous lithium ion battery including a positive electrode, a negative electrode, and a non-aqueous electrolyte [0028], wherein the negative electrode has a current collector, and a negative electrode active material layer disposed on the current collector which contains the lithium silicate particles (negative electrode active material particle, 10) and a binder [0034-0035]. Therefore, all of the limitations of Claim 8 are met.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) as modified by Ishihara et al. (JP 2013125648A), as applied to Claim 1 above, and in further view of Kojima et al. (US 20140332718A1).
In Regards to Claim 3 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara discloses the negative electrode active material of Claim 1 as set forth above.
Modified Yamamoto is deficient in disclosing that the M is at least one element selected from the group consisting of Ca, Mg, B, Al, Zr, Nb, Ta, La, V, Y, Ti, P, and W.
Kojima discloses a lithium silicate-based compound for use as an electrode, wherein the lithium silicate-based compound is represented by the formula: Li(2-a+b)AaMn(1-x-y)CoxMySiO(4+α)Clβ, wherein A is at least one element selected from the group consisting of Na, K, Rb and Cs, M is at least one member selected from a group consisting of Mg, Ca, Al, Ni, Fe, Nb, Ti, Cr, Cu, Zn, Zr, V, Mo and W; 0≤a<0.2; 0≤b<1; 0<x<1; 0≤y≤0.5; -0.25≤α≤1.25; and 0≤β≤0.05 [0013].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for M in the lithium silicate composite particles of modified Yamamoto, one of Mg, Ca, Al, Nb, Ti, Zr, V, or W, as taught by Kojima to be equivalent to Fe and Ni (elements taught by Ishihara as appropriate for M) when used as components of a lithium silicate-based material for electrodes. By doing so, all of the limitations of Claim 3 are met.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016121325A1) as modified by Ishihara et al. (JP 2013125648A), as applied to Claim 1 above, and in further view of Liu (US 20140370378A1).
In Regards to Claim 6 (Dependent Upon Claim 1):
Yamamoto as modified by Ishihara discloses the negative electrode active material of Claim 1 as set forth above. Yamamoto discloses composite particles (negative electrode active material particle, 10) which are formed of an aggregate of a plurality of primary particles including the lithium silicate phase and the silicon particles [0035] and a carbon material (electrically conductive layer, 14) is present in the composite particles (negative electrode active material particle, 10) (Figure 1, [0071]).
Yamamoto is deficient in disclosing that the lithium silicate composite particles include secondary particles formed of a plurality of primary particles aggregated together, the primary particles including the lithium silicate phase and the silicon particles, and the carbon material is present on at least part of an interface between the primary particles adjacent to each other, inside the secondary particles.
Liu discloses a secondary particle (polymer composite-Si secondary particles) for use as a negative electrode active material in a lithium ion battery [0003, 0052]. Liu further discloses that the secondary particles (polymer composite-Si secondary particles) are formed by mixing primary particles (Si nanoparticles) with a conductive polymer to form secondary particles (polymer composite-Si secondary particles) (Figure 1, [0039]). Liu teaches that when Si particles are used within a negative electrode active material, the battery may experience limited cycling capacity and a high degree of side reactions [0038]. Liu further teaches that the formation of the disclosed secondary particles (polymer composite-Si secondary particles) in which Si particles are bonded together via a conductive polymer, a lithium battery having high energy density and prolonged cycling may be achieved [0038].
	As such, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to modify the composite particles (negative electrode active material particle, 10) of Yamamoto to be bound to one another via a conductive polymer, as taught by Liu, thus forming a secondary particle comprised of a plurality of composite particles (primary particles). In doing so, a negative electrode active material having high energy density and prolonged cycling performance may be achieved. Upon modification, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 6):
Yamamoto as modified by Ishihara and Liu discloses the negative electrode active material of Claim 6 as set forth above. Modified Yamamoto further discloses that the primary particles (negative electrode active material particle, 10) includes a surface coating of carbon material (electrically conductive layer, 14) (Figure 1, [0071]). Liu further discloses a secondary particle (polymer composite-Si secondary particles) which includes an electrically conductive polymer binder surrounding the primary particles (Si nanoparticles) (Figure 1, [0039]).
Therefore, when the primary particles (negative electrode active material particle, 10) of modified Yamamoto are bound to one another within the secondary particle (see Figure 1 of Liu), the carbon material (electrically conductive layer, 14) on the surface of the primary particles (negative electrode active material particle, 10)  is necessarily present extending linearly on the cross section, from an interior toward the surface of the secondary particles, along the interface between the primary particles (negative electrode active material particle, 10)  adjacent to each other, and an end of the carbon material (electrically conductive layer, 14)  on the surface side of the secondary particles is in contact with the conductive material (conductive polymer) (see Figure 1 of Liu). As such, all of the limitations of Claim 7 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724